Citation Nr: 1225968	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a joint and extremity disorder, to include pain, numbness, or arthritis of the multiple joints, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to June 1995.  The Veteran did not serve in the Persian Gulf during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Atlanta, Georgia. 

In October 2009 and April 2011, the Board remanded the matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  

The issue of entitlement to an increased rating for the Veteran's service-connected Crohn's disease with gastroesophageal reflux disease (GERD) has been raised by the record in a September 2010 Report of Contact and in a February 2011 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.

Service Connection Claims

This appeal was most recently remanded by the Board in April 2011.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the Board remanded the appeal for the RO/AMC to schedule the Veteran for a VA examination.  The Veteran was scheduled for a VA joints examination and a VA feet examination in May 2011.  The VA examiners diagnosed the Veteran with arthritis of the feet, degenerative joint disease of the right shoulder, and bilateral knee strain.  Following a physical examination of the Veteran and a review of the claims file, the VA examiners determined that these currently diagnosed disorders were less likely as not "caused by or a result of [the Veteran's] active military service, or to her service-connected Crohn's disease."  The Board finds these VA medical opinions to be inadequate because the VA examiners only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to all of the diagnosed disorders.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the disorders on appeal are caused by or aggravated by her service-connected disabilities, to include her service-connected Crohn's disease.  Therefore, these medical opinions are essential to the Veteran's claim.  

Accordingly, the RO/AMC did not substantially comply with the Remand directives.  The Board must again remand this claim for this action to be accomplished.  Stegall, 11 Vet. App. 268, 271 (1998).  

TDIU Claim

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), she still may be entitled to a TDIU on an extra-schedular basis, provided she is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, 4 Vet. App. at 361; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for the following disabilities: Crohn's disease (currently 30 percent); migraine headaches (currently 10 percent); adjustment disorder with depressed mood (currently 10 percent); perforated tympanic membrane of the right ear (currently 0 percent); and, dermatitis (currently 0 percent).  Her total combined disability rating is 40 percent.

She does not have at least one disability that is rated at 40 percent or more.  As such, she does not have a sufficient rating to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  However, she can still show her entitlement to this benefit by establishing her unemployability under the special provisions of § 4.16(b).  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this regard, the Board is precluded from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd, 9 Vet. App. at 96.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash, 8 Vet. App. at 227.  

The AMC, in its May 2012 Supplemental Statement of the Case (SSOC), declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), keeping in mind the Veteran does not satisfy the threshold minimum rating requirements of § 4.16(a) for this benefit without resorting to this special extra-schedular consideration.

Since, however, there is medical and lay evidence of record at least suggesting the Veteran's service-connected disabilities preclude her from working in all forms of substantially gainful employment, the Board finds that her case must be referred to this authority for this special consideration under § 4.16(b).  

Specifically, at the May 2010 VA examination, the Veteran reported that she was terminated from her last employment because of excessive absenteeism due to her medical condition.  The Veteran stated that she was currently unemployed.  The Veteran also reported frequent hospitalization for her Crohn's disease, which required time away from work.  The May 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's service-connected Crohn's disease causes significant effects on her occupation.  

Therefore, this VA examination suggests that various symptoms associated with the Veteran's service-connected disabilities cause significant, if not total, impairment in her occupational functioning.  The Board is thus compelled to remand this TDIU claim for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and update all VA and private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of her currently diagnosed arthritis of the feet.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed arthritis of the feet was incurred during her period of active duty from March 1978 to June 1995?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed arthritis of the feet is due to a service-connected disability, to include her service-connected Crohn's disease?  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed arthritis of the feet is permanently aggravated by her service-connected disabilities, to include her service-connected Crohn's disease?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is her responsibility to report for this and all examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).

3.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of her currently diagnosed degenerative joint disease of the right shoulder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative joint disease of the right shoulder was incurred during her period of active duty from March 1978 to June 1995?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative joint disease of the right shoulder is due to a service-connected disability, to include her service-connected Crohn's disease?  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the right shoulder is permanently aggravated by a service-connected disability, to include her service-connected Crohn's disease?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of her currently diagnosed bilateral knee strains.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee strains were incurred during her period of active duty from March 1978 to June 1995?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee strains are due to a service-connected disability, to include her service-connected Crohn's disease?  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed bilateral knee strains are permanently aggravated by a service-connected disability, to include her service-connected Crohn's disease?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  Adjudicate the service connection claims on appeal.

6.  Adjudicate the increased rating claim addressed in the Introduction section.

7.  After completing the above actions, refer this TDIU claim to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extra-schedular basis.  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains to be decided by the Director of Compensation and Pension Service or other designate.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B , 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



